 

FILED

UNITED STATES DISTRICT COURT OCT 31 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District and
Bankruptcy Courts

DARRYL MCGORE,

Plaintiff,
Civil Action No, 1:19-cv-02806 (UNA)

)
)
)
)
)
U.S. SUPREME COURT JUSTICES, )
. )
Defendants. )
MEMORANDUM OPINION
This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis (“IF P”). The court will grant the IFP application
and dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a prisoner designated to Baraga Correctional Facility, located in Baraga,
Michigan. He alleges that his constitutional rights have been violated due to the denial of his
attempts to proceed before the United States Supreme Court, and as a result, he now sues the

Supreme Court Justices. He asks that this court “reopen the U.S. Supreme Court decisions.”
This court lacks subject matter jurisdiction over matters arising from the decisions of the
Supreme Court. /n re Marin, 956 F.2d 339 (D.C. Cir. 1992); see 28 U.S.C. §§ 1331, 1332 (general
jurisdictional provisions); Panko v. Rodak, 606 F. 2d 168, 171 n.6 (7th Cir. 1979) (“[I]t it seems
axiomatic that a lower court may not order the judges or officers of a higher court to take an
action.”), cert. denied, 444 U.S. 1081 (1980): United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C.
2011) (stating that federal district courts “generally lack[] appellate jurisdiction over other judicial
bodies, and cannot exercise appellate mandamus over other courts”) (citing Lewis v. Green, 629

I’, Supp. 546, 553 (D.D.C. 1986)); Fleming v. United States, 847 . Supp. 170, 172 (D.D.C. 1994)

l
(applying District of Columbia Court of Appeals vy. Feldman, 460 U.S. 462, 482 (1983), and
Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff'd, No. 94-5079, 1994 WL 474995
(D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

Plaintiff has thus failed to establish subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).
As a result, this case is dismissed. A separate order of dismissal accompanies this memorandum

opinion.

Je

CHRISTOPHER R. GOQPER

Unit -eS-Pictri —
Date: October Z| . 2019 EA ptates, Bi inte re
